DENECKE, J.
The facts in this case are similar to those in Hupp v. Metered Washer Service, decided this date. The defendant in this case operates in Oregon whereas Metered Washer Service operates in California.
The trial court held against the defendant on its counterclaim upon the ground that this defendant did not purchase any parts that were allegedly expressly warranted by plaintiff. The segregation of the transactions involving Metered Washer Service and this defendant is difficult. The trial court could reasonably infer from the evidence that the defendant in this case did not buy any parts expressly warranted by plaintiff.
Affirmed.